Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Preliminary amendment received 3/24/2020 and IDS received 3/16/2020, 6/9/2020, 7/9/2020, 10/27/2020, 9/30/2021, 6/16/2022 and 6/28/2022 have been entered.
Priority
This application is a CON of 16/347,104 (filed 5/2/2019) which is a 371 of PCT/US2017/059979 (filed 11/3/2017) which claims benefit of 62/526,177 (filed 6/28/2017), claims benefit of 62/430,094 (filed 12/5/2016), claims benefit of 62/416,775 (filed 11/3/2016) and claims benefit of 62/416,773 (filed 11/3/2016). 

Election
Applicant’s election without traverse of species: claim 3 for type A, claim 5 for type B, claim 8 for type C and claim 18 for type D in the reply filed on 5/31/2022 is acknowledged. 
Claims 4, 6-7 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Only claims 1-3, 5, 8-14 and 18-21 are presented for examination on the merits. 

Specification
The use of the trademark “CELLRAFT” (page 2, line 4) and “MATLAB” (page 32, line 33) has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5, 8-13, 18-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Attayek et al (Anal. Chem., 2015, 87:12281-12289, IDS).
For Claim 1: the reference teaches a method comprising: 1) imaging a microwell array with a plurality of cell rafts a first time and one time later than the first time (“imaged periodically”, page 12284, left column, 1st full paragraph, line 8++) to identify selected cell raft that contains a cell undergoing a cellular process (no specific “cellular process” is claimed/defined, therefore any cell growth meets claim limitation, page 12284, Fig. 1); ii) releasing the selected cell rafts (page 12284, Fig. 1); and iii) collecting the selected cell raft (page 12284, left column, 2nd full paragraph, line 2++ and page 12286, Fig. 3).
For Claims 2-3 and 5: the reference teaches the selected cell raft contains individual cell or a clonal colony of cells (page 12284, Fig. 1D) with unique temporal characteristics: stained with cell trace (page 12284, Fig. 1, for claim 5) and been exposed to a small molecule: in CO2 incubator (page 12284, left column, 2nd full paragraph, line 7++, for claim 3).
For Claims 8-10 and 12-13: the reference teaches detecting (with an optically probe: a dye, page 12284, Fig. 1, for claims 12-13) for each cell raft a marker depicted a sub-image of the cell raft and gating the cell rafts based on detecting the marker: cell trace dye (page 12284, Fig. 1) based on intensity of a color channel: red (for claim 9) and monitoring an abundance of the marker: red-orange (page 12284, Fig. 1, for claim 10).
For Claims 11: the reference teaches monitoring selected cell response to a stimulus to the plurality of cells (“stimulus” is not claimed/defined to be distinct from “cold media”, page 12284, left column, line 7++).
For Claims 18: the reference inherently teaches storing the images and associating each of the images with a respective capture time of the image (computer inherently store the images and related information including capture time, page 12284, right column, line 7++).
For Claims 19 and 21: the reference teaches illuminating the cell raft with light of a specified wavelength and detecting a fluorescence signature of the cellular process because fluorescence signal is detected (page 12288, Fig. 5B) and presenting a graph (page 12284, left column, 1st full paragraph, line 9++ and page 12288, Fig. 5C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

claims 1-3, 5, 8-14 and 18-21 are rejected under 35 U.S.C. 103(a) as obvious over Attayek in view of Allbritton (US20150251151, IDS).
Attayek teaches what above as described.
Attayek does not explicitly teach the affinity moieties comprise an antibody against the marker protein as recited in claim 14, the fluorescence signature is a result of the cell undergoing the cellular process expressing an enhanced GFP reporter as recited in claim 20. 
Allbritton teaches method of sorting/collecting culture cells (title and abstract) wherein sorting cell based on antibody affinity (page 1, [0005], last line) and use of eGFP expressing HeLa cells (page 2, [0020]++, page 10, [0110]++) sorted from wild-type HeLa cells under microscopy.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use antibody against marker protein and eGFP for cell sorting/collecting/selecting.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because both references teaches method of cell selecting/culturing and Allbritton teaches the use of antibody affinity and eGFP expressing cells to achieve cell sorting/selection using standard microscopy with high rate of viability (page 1, [0005], line 21++).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of antibody against marker protein and eGFP for cell sorting/collecting/ selectin, etc. are routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8-10, 12-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 and 8-9 of co-pending US application No. 16347104. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to cell monitoring/soring based on markers, wherein the instant application drawn to a method and the co-pending application drawn to a device, therefore the method of instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653